No.    82-35

                      I N THE SUPREME COURT O F THE STATE O F MONTANA

                                                         1982




I N RE THE MARRIAGE O F

PEGGY ANN BURNS,

                        P e t i t i o n e r and A p p e l l a n t ,

            -vs-

DEWEY JAMES BURNS,

                        R e s p o n d e n t and R e s p o n d e n t .




Appeal from:           D i s t r i c t C o u r t of t h e Second J u d i c i a l D i s t r i c t ,
                       I n and f o r t h e C o u n t y of S i l v e r B o w , T h e H o n o r -
                       a b l e A r n o l d O l s e n , Judge p r e s i d i n g .


C o u n s e l of R e c o r d :

        For A p p e l l a n t :

                       Joseph C. E n g e l , 111, B u t t e , M o n t a n a


        For R e s p o n d e n t :

                        S w e e n e y and B e l k e , B u t t e , M o n t a n a




                                                  S u b m i t t e d on B r i e f s :   A p r i l 15, 1 9 8 2

                                                                        Decided:       June 1 4 , 1 9 8 2



Filed:
          JUN 14 1982
Mr.   J u s t i c e J o h n Conway H a r r i s o n           delivered        the    Opinion of
t h e Court.

           T h i s a p p e a l r e s u l t s froin t h e d e n i a l o f a p e t i t i o n by

t h e D i s t r i c t Court of             t h e Second J u d i c i a l D i s t r i c t ,    i n and

for     the     County        of       Silver       Bow,      for     termination           of     the

p a r e n t a l r i g h t s o f Dewey B u r n s .

           Peggy B u r n s and Dewey B u r n s were m a r r i e d on December

3 1 , 1975. Two c h i l d r e n were b o r n a s i s s u e o f t h e i r m a r r i a g e .

           A t t h e time of            t h e d i v o r c e Peggy was awarded c u s t o d y

of t h e c h i l d r e n .        Dewey B u r n s was o r d e r e d t o c o n t r i b u t e $300

a month t o t h e m a i n t e n a n c e o f t h e minor c h i l d r e n .              He was t o

make p a y m e n t s t o t h e C l e r k o f t h e D i s t r i c t C o u r t on t h e 6 t h

and 2 1 s t d a y s o f           e a c h month b e g i n n i n g    April     21,    1978,        and

continuing         until      t h e youngest c h i l d reached t h e age of h i s

majority.         A d d i t i o n a l l y , Dewey B u r n s was t o m a i n t a i n h e a l t h

i n s u r a n c e c o v e r a g e f o r t h e c h i l d r e n and t o c o n t r i b u t e $100 a

month f o r t h e s u p p o r t and m a i n t e n a n c e o f Peggy B u r n s b e g i n -

n i n g on A p r i l 2 1 , 1978.

           From t h e o u t s e t ,          Dewey B u r n s f a i l e d    t o make t h e r e -

quired contributions.                      The r e c o r d s o f t h e C l e r k o f t h e D i s -

t r i c t C o u r t i n d i c a t e t h a t t h e l a s t d a t e on which Dewey B u r n s

made a c o n t r i b u t i o n , p r i o r t o t h e p e t i t i o n t o t e r m i n a t e h i s

p a r e n t a l r i g h t s , was December 6, 1978.

           On    November            26,      1980,     Peggy       Burns     petitioned           the

District        Court        to     terminate         the    parental       rights     of        Dewey

Burns      to    the     parties'            two     children       under      section           40-8-

111(1) a ) ( v ) , MCA,
     (                             which p r o v i d e s :

           " ( 1 ) An a d o p t i o n o f a c h i l d may be d e c r e e d
           when t h e r e h a v e been f i l e d w r i t t e n c o n s e n t s
           t o a d o p t i o n e x e c u t e d by:

           " ( a ) both p a r e n t s , i f l i v i n g , o r t h e surviv-
           ing p a r e n t of a c h i l d p r o v i d e d t h a t c o n s e n t
           i s n o t r e q u i r e d from a f a t h e r o r m o t h e r :
             " ( v ) i f i t is proven t o t h e s a t i s f a c t i o n of
             t h e c o u r t t h a t t h e f a t h e r o r mother, i f a b l e ,
             h a s n o t c o n t r i b u t e d t o t h e s u p p o r t of t h e
             c h i l d d u r i n g a p e r i o d of 1 y e a r b e f o r e t h e
             f i l i n g of a p e t i t i o n f o r a d o p t i o n ; " (Empha-
             sis s u p p l i e d . )

             The        petition          to        terminate        was      filed           prior       to     the

filing        of       a     petition          for        adoption.           See,        Commissioners'

N o t e s , c o n t a i n e d i n A n n o t a t i o n s t o s e c t i o n 40-8-111,                       MCA.

             After           the    petition          was       filed,     Dewey B u r n s made two

lump s u n p a y m e n t s :                  one    of    $2,580        on     December            23,        1980,

coincidental                 with        the    first       hearing           on        the     petition           to

terminate h i s parental                       rights;          and t h e s e c o n d o f           $ 3 , 2 5 0 on

May     6,        1981,        again          coincidental             with        the        May    8,        1981,

h e a r i n g c a l l e d by t h e c o u r t on t h e p e t i t i o n t o t e r m i n a t e h i s

parental rights.

             The       appellant,              Peggy,       argues       that           these       af ter-the-

fact     payments                  should       not        affect        determination                    of     the

petition           since           the    wording          of     the      statute            speaks           about

nonsupport                 prior         to    the        petition         to       terminate.                   Tlrl e

a p p e l l a n t a l s o a r g u e s s h e was t r e a t i n g $ 2 , 4 0 0 of t h i s money

a s payment o f p a s t - d u e                s p o u s e m a i n t e n a n c e , which was d e l i n -

quent        i n t h a t amount.                It     is important                to    note       here        that

Dewey B u r n s i s s t i l l s e v e r a l t h o u s a n d d o l l a r s i n a r r e a r s o f

h i s child support obligations.

             At        the     first          hearing,          held     December             19-22,           1980,

Dewey B u r n s a r g u e d t h a t d e s p i t e t h e f a c t h e had n o t made h i s

payments t o t h e c l e r k of c o u r t ' s o f f i c e ,                        a s o r d e r e d by t h e

decree,           he    had        paid       $925    in    cash,        plus       $400        through          his

m o t h e r , p l u s $ 1 , 4 0 0 t o t h e S t a t e o f Utah t h e y e a r p r e c e d i n g

the petition.                 Peggy was on w e l f a r e i n Utah and a s s i g n e d h e r

claim        to    the        State       of        Utah    for     support             given       these        two
c h i l d r e n by t h e w e l f a r e d e p a r t m e n t i n Utah.                Peggy B u r n s ' s

t e s t i m o n y i n d i c a t e d s h e r e c e i v e d o n l y $670 from Dewey B u r n s

and t h a t Dewey had no e v i d e n c e t o s u p p o r t h i s c l a i m s .                       At

best,      by     his       own       testimony,         he     contributed           $2,725        from

December 1 9 7 8 u n t i l December 1980.

            The c o u r t       found       that     according t o          t h e c l e r k of      the

court's         records         the    last        child      support       payment       by    Dewey

Burns b e f o r e t h e p e t i t i o n          to terminate h i s parental                   rights

was     filed        on    December         6,     1978,      and     the   next      payment       was

filed      on    December         22,       1980.         The    court      noted      that     Dewey

B u r n s had made no c h i l d s u p p o r t payments t h r o u g h t h e c l e r k

of c o u r t ' s o f f i c e f o r t w e n t y - f o u r      months.         In addition,          the

c o u r t f o u n d t h a t Dewey B u r n s f a i l e d t o make s u p p o r t p a y m e n t s

a s o r d e r e d by t h e c o u r t a l t h o u g h f i n a n c i a l l y a b l e t o do s o

and    that      he       had   maintained           contact with           the     children        and

knew where t h e y w e r e .               The c o u r t t h e n , i n a f i n d i n g o f f a c t ,

f o u n d t h a t Dewey B u r n s had              paid      a t o t a l of      $4,750     i n back

payments on a d v i c e o f c o u n s e l a f t e r t h e f i l i n g o f t h e p e t i -

t i o n t o terminate h i s parental rights.

            Peggy B u r n s t a k e s e x c e p t i o n t o s e v e r a l o f            the t r i a l

court's         conclusions           of     law     a s being        contradictory            to    its

f i n d i n g s of    fact.       The c o u r t c o n c l u d e d :      t h a t the s t a t u t e is

t o be i n t e r p r e t e d most s t r i c t l y i n f a v o r o f              preserving         the

natural         parent's        rights;          that      i n viewing        the     evidence        in

that      light,          the     evidence           indicates          that      Dewey        Burns,

although         financially            able       to   do      so,   did     not     support       his

c h i l d r e n f o r one y e a r p r i o r t o t h e p e t i t i o n t o t e r m i n a t e h i s

parental         rights;        and     that       Dewey B u r n s ' s      neglect      i n making

court-ordered             c h i l d s u p p o r t payments f o r a p e r i o d o f t w e n t y -

four      months          justified          Peggy's         seeking        to    terminate         his
p a r e n t a l r i g h t s and r e p l a c e him a s t h e b o y s '            father with her

second      husband        who       would    have       provided      a more         stable     and

proper influence.                The c o u r t , h o w e v e r , d e c l i n e d t o t e r m i n a t e

t h e p a r e n t a l r i g h t s o f Dewey B u r n s , The c o u r t a l s o c o n c l u d e d

t h a t because        Peggy was j u s t i f i e d         i n b r i n g i n g an a c t i o n t o

terminate         Dewey's        parental         rights       for     nonsupport         of     the

children,        s h e is e n t i t l e d t o c o s t s and r e a s o n a b l e a t t o r n e y

f e e s even      though      t h e c o u r t m u s t hold t h a t t h e p e t i t i o n t o

t e r m i n a t e i s n o t w e l l t a k e n and t h e r e b y d i s m i s s e d .

           Two i s s u e s a r e p r e s e n t e d on a p p e a l :

           1.        Did     the      District        Court      err        in    declining       to

terminate the parental                   r i g h t s of    Dewey B u r n s a f t e r       i t had

established          that      he      failed       to    make       court-ordered             child

s u p p o r t payments f o r a p e r i o d o f t w e n t y - f o u r         months p r i o r t o

the petition to terminate h i s parental rights?

           2.       May    after-the-fact             payments         be    treated       by    the

r e c i p i e n t a s payments o f o t h e r o u t s t a n d i n g o b l i g a t i o n s ?

           W find the f i r s t issue determinative in t h i s matter.
            e

Two r e c e n t c a s e s o f        t h i s Court,       Matter     of     Adoption of          SLR

(1982) 1              Mont   .           ,   640 P.2d 886,     39 St.Rep.         1 5 6 , and
M a t t e r o f A d o p t i o n o f S m i g a j ( 1 9 7 7 ) , 1 7 1 Mont. 5 3 7 , 560 P.2d
141, a r e c o n t r o l l i n g ,

           Mr. J u s t i c e D a l y , t h e a u t h o r o f t h e m a j o r i t y o p i n i o n

i n - q u o t e d S m i g a j i n p a r t and s t a t e d :
    SLR,

           "',         , we h a v e no d i f f i c u l t y c o n s t r u i n g t h e
           p l a i n meaning o f t h e w o r d s i n t h e c o n t e x t o f
           t h e consent s t a t u t e s a s r e f e r r i n g t o the
           f i n a n c i a l s u p p o r t t h a t a paren-t owes a
           child.'              [Citation omitted,]               Here, t h e
           f a t h e r was under a d u t y , p u r s u a n t t o t h e
           d i s s o l u t i o n decree, t o provide c h i l d support
           payments o f $100 p e r month.                I t is u n d i s p u t e d
           t h a t t h e f a t h e r f a i l e d t o pay a n y c h i l d
           support over a year before t h e p e t i t i o n f o r
           a d o p t i o n was f i l e d .        The p l a i n m e a n i n g
           approach of Smigaj r e q u i r e s t h a t t h e f a t h e r
            contribute f i n a n c i a l support t o the child.
            The f a i l u r e t o p r o v i d e f i n a n c i a l s u p p o r t
            c a n n o t be c u r e d by g i v i n g t h e c h i l d s e v e r a l
            a r t i c l e s of c l o t h i n g .

            " S i m i l a r l y , t h e noncustodial parent cannot
            s a t i s f y h i s obligation t o provide f i n a n c i a l
            s u p p o r t by i n c u r r i n g o r p a y i n g d e b t s which
            are unrelated to the child.                        It   . .
                                                                    SLR, 64PI
            P.2d a t 887-888.

'The f a i l u r e t o p r o v i d e f i n a n c i a l s u p p o r t c a n n o t be c u r e d by

g i v i n g t h e c h i l d s e v e r a l a r t i c l e s of c l o t h i n g .

            J u s t i c e D a l y n o t e d a l s o i n M a t t e r o f A d o p t i o n o f SLH,

supra,         that         the     noncustodial            parent        cannot            satisfy         his

obligation             to    provide        financial            support       by       incurring            or

paying      debts unrelated                 to the child.               The e x p r e s s t e r m s o f

the    statute,             as    Justice      Daly        noted,      referred             to   "support

t h a t a p a r e n t owes a c h i l d . ' '             See a l s o , Smigaj, s u p r a .

            Further,             i n - t h i s C o u r t n o t e d t h a t t h e f a t h e r had
                                     SLR,

no v a l i d     reason           for   f a i l i n g t o make even o n e c h i l d s u p p o r t

payment d u r i n g t h e e n t i r e y e a r              preceding         the       filing         of    the

petition.              He        suffered      no    physical          or    mental           impairment

during       that       time,        and h e p o s s e s s e d      s k i l l s t h a t would              have

made     him       employable            (carpentry,            labor,       operator            of    heavy

equipment)         .    The f a t h e r v o l u n t a r i l y c h o s e a l i f e s t y l e i n c o n -

s i s t e n t with          parental       support obligations.                        That      he had       a

r i g h t t o choose such a l i f e s t y l e is conceded.                              T h a t h e had a

legal       right to          prevent       t h e a d o p t i o n of        his child,           however,

is n o t c o n s i s t e n t with t h e v o l u n t a r y f a i l u r e t o c o n t r i b u t e

to    the      child's           support.           In    the    words       of     the       California

court:      "A     s t a t u t e s h o u l d n o t be           interpreted            in    f a v o r of     a

father       who       s e e k s t h e b e n e f i t of         parental       rights but              shuns

the     burden          of       parental       obligations."                     In    Re       Burton's

Adoption ( 1 9 5 6 ) ,            1 4 7 Cal. App. 2d 1 2 5 , 305 P.2d 185, 191.

            For        these       reasons,      the       c o n c l u s i o n s of     the      District
Court     as    to     the    issues      of     father's       contribution          to    the

s u p p o r t o f t h e c h i l d r e n and h i s a b i l i t y t o s o c o n t r i b u t e a r e

vacated.         The     rights      of    the     father      to    the    children        are

terminated.          The D i s t r i c t C o u r t i s r e v e r s e d and o r d e r e d t o
cornply w i t h t h i s o p i n i o n .




W e concur:




      Justices